Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a signal jittering circuit configured to add an overlapping signal into a current sensing signal indicative of a current flowing through the power switch to update the current sensing signal or into a current threshold signal to update the current threshold signal, wherein the overlapping signal has a first frequency and an enveloping line of the overlapping signal has a second frequency, and wherein the second frequency is lower than the first frequency” in view of the other limitations as called for in independent claim 1; the limitation of “and the peak current control circuit further configured to control a peak value of the current to vary at a first frequency and control an enveloping line of the peak value to vary at a second frequency, wherein the second frequency is lower than the first frequency” in view of the other limitations as called for in independent claim 13; and the limitation of “jittering a current sensing signal indicative of current flowing through the power switch with an overlapping signal or jittering a current threshold signal with the overlapping signal, wherein the overlapping signal varies with a first frequency and an enveloping line of the overlapping signal varies with a second frequency, and wherein the first frequency is higher than the second frequency” in view of the other limitations as called for in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849